        Case 4:20-cv-00860-BRW Document 4 Filed 11/20/20 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

RAY JOHNSON                                                                 PLAINTIFF

VS.                              4:20-CV-00860-BRW

STATE OF ARKANSAS                                                           DEFENDANT


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 20th day of November, 2020.



                                          Billy Roy Wilson_______________
                                          UNITED STATES DISTRICT JUDGE




                                             1
